TOWNSEND, District Judge.
This is a suit upon letters patent. No. 492,927, granted March 7, 185)3, to Robert B. McEwan, Jessie L. McEwan, and Richard. W. Alelí wan, for an improvement in paper board. The object of the alleged invention was to obtain a superior quality of paper board at a reduced cost. The specification states that this is accomplished by such processes as subdivide and preserve the permanent particles of printers’ ink in newspaper stock, so that they may be blended with the fibers of the paper without impairing (he strength of the fibers by bleaching out the ink. The claim is as follows:
“As a now article of manufacuuv. a ]>aper board formed from printed newspaper, or the like, ground io a pul]), and having t.lie permanent particles of Hie printers’ ink minutely subdivided and uniformly distributed throughout the body of the board, whereby a smooth and even tint is imparted to the board.”
Infringement is nol denied. The only evidence in the case is that of one witness for the complainant. The defendant claims that certain admissions made by him show that the patent is void for want, of novelty. It appears that prior io the alleged invention paper board had been made from newspaper slock, in which the ink was utilized as part of the coloring ¡natter. -The process by which lids was accomplished included the use of au alkali which saponified the oil in the ink, and the saponified matter was then washed out. It is admitted that this process involved additional expense. It is not denied that. Ihe fiber of the finished product was weakened thereby. It would seem that this was one of the rinore or less expensive attempts to bleach out the ink” referred to in ike patent, in suit, rhe objectionable results of which the patentee sought, to obviate in his product. The pa ¡tutted product consists of paper stock ground to a pulp, and permanent particles of printers’ ink so minutely and uniformly distributed throughout as to produce an even tint. The product relied apon as an anticipation is a paper pulp tinted by the coloring matter originally forming one of the constituents of rhe printers ink. In the former there is mechanical disintegration: in the latter, chemical solution. Without other evidence that such product did not involve inventive skill, with the allegations of the patentee that it was stronger in fiber and superior in quality, and the admission that it was produced at less expense, I think the complainant is entitled to the benefit of the presumption in favor of the validity of the patent:. Let a decree be entered for an injunction and an accounting.